THIS AGREEMENT made on 1, July, 2009 between Dematco Group Corporation
(“Dematco”) and First Corporation (“FSTC”) (together “the Parties”).


WHEREAS
1. Dematco currently holds ordinary shares in Acquma Holdings Limited (“Acquma”)
and wishes to dispose of 440,000 ordinary shares in Acquma (“the Acquma
Shares”); and
2. FSTC wishes to acquire the Acquma Shares.


NOW IT IS HEREBY AGREED that:
 
1.
FSTC shall acquire from Dematco the Acquma Shares at a price of Euros 2.00 per
share, to be paid for by the issue of  1,232,000 new shares of common stock in
FSTC, issued credited fully paid and assessable (“the Consideration Shares”).

 
2.
Dematco will dispose of the Acquma Shares to FSTC in exchange for the
Consideration Shares.



Dematco warrants that:
 
1.
the Acquma Shares in  properly authorised and issued;

 
2.
the Acquma Shares are free trading and upon completion of the purchase of the
Acquma Shares will be registered in the name of FSTC or as FSTC shall direct;
and

 
3.
the shares in Acquma are tradable and transferable.



FSTC warrants that:
 
1.
the Consideration Shares when issued will be properly authorised and issued;

 
2.
the Consideration shares will be registered upon issue in the name of
Dematco  or as Dematco directs.



Signed
Signed



T P RAMSDEN
   
On behalf of
On behalf of
Dematco Group Corporation
First Corporation


 
 

--------------------------------------------------------------------------------

 
